The opinion of the court was delivered by
Richakjdson, C. J.
The plaintiff’s motion to set aside the verdict, and award a repleader, cannot prevail. The plea in bar to the first count is sufficient. The plaintiff complains in that count that he was imprisoned four hours. The defendant alleges that he detained him in custody during that time, under a legal warrant. This is a sufficient answer. The warrant was in the nature of an execution : at all events, it was not returnable process — of course the defendant could not allege a return of it. See the precedents 2 C kitty's PI. 537, Sfc.
Nor can the plaintiff’s motion for a new trial prevail. The replication to the plea in bar of the second count put in issue all the material facts alleged in that plea, and no other, and upon proving those facts the defendant was entitled to a verdict upon the issue. If other facts existed, which would have shewn the arrest to have been illegal, they should have been specially replied to the plea, but were certainly not admissible in evidence upon that issue. This point was decided in the case of Sayer vs. The Earl of Rockford, 1 Black. Rep. 1165. To an action of trespass the earl pleaded in justification a warrant against Sayer, and a commitment for treasonable practices. Sayer replied de injuria sua pro-pria absque tali causa', and under this issue attempted to give in evidence a tender and refusal of bail; but this evidence was rejected, on the ground that it ought to have been specially replied. — King and wife vs. Phippard, Carthew, 280. — 1 Chitty's Pl. 563, 599.

Judgment for the defendant.